DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuji et al. (JP 2001-319660 A, machine translation).
Considering claims 1-6, Shuji discloses an ink formulation comprising 	(i) metal supported on a carrier (platinum-supporting carbon particles - Pt/C) [0067], 	(ii) an ionomer (Nafion) [0067], 	(iii) an electrospinning polymer selected from the group of halogen-comprising polymers (PVDF) [0069], and 	(iv) a solvent [0069].
with respect to the limitations reciting the ionomer comprises electrically neutral repeating units and ionizable repeating units, Nafion of Shuji meets the claim imitations because it is identical to the one disclosed by the instant specification as being such ionomer, and electrospinning polymer is PVDF (see Examples 1-7). 

Considering claims 9 and 10, Shuji discloses the solvent is NMP [0069], which meets the claims general formula (R16)2N-C(=O)-R17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuji et al. (JP 2001-319660 A, machine translation).
Considering claims 7 and 8, Shuji discloses the Pt/C particles have Nafion deposited on the surface are dispersed in 5% wt solution of PVDF ([0067]-[0069]).
Shuji disclose the ratio of the components in the solution.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the A : B : C ratio would have fallen within the claimed range of 10-80 parts : 1-40 parts : at most 60 parts, because the particles of Shuji would have substantially higher . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8-10, 13-16 and of prior U.S. Patent No. 11,261,542. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,261,542. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims 1, 7, 9 and 10 are met by claims 16-19 of U.S. Patent No. 11,261,542.

Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12 and 14-16 of U.S. Patent No. 9,994,972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims 1-11 and 13-19 are met by claims 16-19 of U.S. Patent No. 9,994,972, except the limitation of electrospinning polymer is selected from the group of halogen-comprising polymers. However, this is an obvious choice as evidenced in col. 5, lines 17-31, that poly(vinylidene fluoride) is a well-known electrospinning polymer that could be selected from. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794